Title: To Benjamin Franklin from Thomas Cushing, 24 March 1773
From: Cushing, Thomas
To: Franklin, Benjamin


Sir
Boston, March: 24th: 1773
I have just received your Favor of the 2d. December last with the several papers Inclosed for which I am much oblidged to you. I have communicated them to some of the Gentlemen you mentioned. They are of opinion, that though it might be inconvenient to publish them, yet it might be expedient to have Copys taken and left on this side the water as there may be a necessity to make some use of them hereafter, however I read to them what you had wrote me upon the occasion, and told them I could by no means Consent Copys of them or any part of them should be taken without your express Leave, that I would write you upon the subject and should strictly Conform to your directions. I have also been favoured with yours of the 5th Jany. Am glad to find that Lord Dartmouth is so well disposed towards America. I think you have done me great Honor in thinking my Letter of Consequence enough to lay before his Lordship. I am perswaded what I then wrote you were the Sentiments of nine Tenths of the People, I thought it might not be amiss to let you know it for your own Government. I apprehended it was high Time the Controversy was Settled and thought that was as good a Time as any, and that any further delay would render it more difficult: I found the People were greatly disturbed at the Independency of the Governor and the Judges and at the late Act passed for securing his Majesty Dock Yards &c. I foresaw a Storm arising and the breach awidening. It is in Vain for administration to flatter themselves that the People here will rest quiet, when they find the Ministry are depriving them of their charter by peace meal and there is not a year passes without one Essential Clause or another’s being rendered null and Void. The People think they have a right upon such occasions to represent their Grievances and to Petition to his Majesty for releif and cannot conceive how their Petitions and representations can be considered by the Administration as a measure that will give fresh offence to Goverment. Neither can they possibly imagine that a Kind Parent would ever be offended with his Children for making known to him their Grievances; if the Colonists are reduced to this deplorable Situation, that every new Petition they prefer is to be Considered as a fresh offence to his Majesty, what have they left to do? to whom are they to apply for releif? will it not throw them in to State of Despair? And what the Consequence of such a state must be I leave to a Gentleman of your Good Sense to Determine. I observe you had consented that Lord Dartmouth should delay Delivering the House’s petition till you should receive fresh Orders. As by this Conveyance you will receive another Petition from the House to be laid before his Majesty, and also a Letter to Lord Dartmouth containing a full representation of our Greivances You will be able to form some judgement of the temper of the House since the change made in the American Administration and consider it as Equall to receiving fresh directions with respect to the former Petition and consequently prevail with Lrd. Dartmouth to lay all our Complaints before his Majesty at once. The House is not now Sitting so I cannot consult them upon this Matter, what directions they would give you I cannot say, but, as a private Individual I think, from their Proceedings the last sessions you may easily judge what their resolutions and directions would be in the next. I have no Authority to give any orders relative to this Matter and as there will not be another sessions till the latter End of May next, it must be left with you therefore to form a judgement what Course to take from the proceedings of the last sessions. I write in Confidence and pritty freely and therefore should not chuse to have my name mentioned upon this occasion. I conclude with great Respect Your most humble Servant
Thomas Cushing
(Private)Benjamin Franklin Esqr
 
Addressed: To / Benjamin Franklin Esqr  L L D / London
